Title: Statement of Account with Gibson & Jefferson, 24 April 1801
From: Jefferson, Thomas
To: 



    
    

Gibson & Jefferson with Th: Jefferson
Dr.
Cr.


1800.

    £  s  d 


Dec. 11.
By balance Dec. 11. 1800.

    60–10– 6 


14.
By ord. in favr. James Lyon

    15– 0– 0 


1801.




Jan. 7.
By ord. in favr.
  Rogers

    17– 7– 0 



Lilly

    9– 7–10 



Walker

    14– 3– 9 



Dyer

    53– 0– 0 



Richardson

    165– 1– 0 


15.
To remittance from J. Barnes 920.26
    276– 1–7




By pd Callendar Nov. 7

    15– 0– 0 


Mar. 31.
To remittance from J. Barnes 950. D.
    285– 0–0



Apr. 1.
To amt. of my tobo. of 99. sold Mc.Murdo & Fisher
813–19–9




By my ord. in favr. James Lyle now payable

    300– 0– 0 




By do. in favr.
Litt. W. Tazewell 1000. D.

    300– 0– 0 



By do. in favr.
TM Randolph 450. D.

    135– 0– 0 


6.
By do. in favr.
John Watson 600. D.

    180– 0– 0 


13.

Rob. Hemings 22. D.

    6–12– 0 


15.

Wm. & Julius Clarkson

    9– 8– 4 


17.

Carrington for Rhodes 30 D.

    9– 0– 0 



Jones & Pleasants




24.

Richd. Richardson

    16–11– 1 



Joseph Brand

    31– 5– 9 



By Syrop of punch

    4– 4– 0



balance due Th: J

    33–10– 1 



1375.1.4
    1375– 1– 4 



To balance due Th: J
33–10–1



